 In the Matter of FLORENCE PIPE FOUNDRY&MACHINE CO.,andSTEELWORKERS ORGANIZING COMMITTEE, ON BEHALF OF ITSELF AND OFLODGE 2040, AMALGAMATED ASSOCIATION OF IRON, STEEL AND TINWORKERS OF NORTH AMERICACase No. R-1460Election Ordered:run-off.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONNovember 8, 1939On September 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled case?Pursuant to the Direction, an election by secret ballot was con-ducted on September 27, 1939, under the direction and supervisionof the Regional Director for the FourthRegion(Philadelphia, Penn-sylvania).On September 28, 1939, the said Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules andRegulations-Series 2, issued and duly served upon theparties an Election Report on the election.No objections to the con-duct of the ballot or to the Election Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Totalnumber eligible -------------------------------------- 558Total number of ballots cast________________________________527Total number of ballots cast for LocalNo. 12 of theInterna-tionalMoldersUnion of North America, affiliated with theAmericanFederationof Labor____________________________235Total number of ballots cast for Lodge 2040,AmalgamatedAssociationof Iron, Steel and Tin Workersof North Amer-ica,affiliatedwith the Steel Workers Organizing Commit-tee and the Congressof IndustrialOrganizations__________ 243115 N. L. R. B. 250.17 N. L. R. B., No. 27.415 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number of votes for neither___________________________41Total number of blank ballots______________________________0Total number of void ballots________________________________3Total number of challenged ballots__________________________5In view of the fact that the challenged ballots could have no effecton the results of the election, they were not counted or ruled upon bythe Regional Director.The Election Report reveals that in the election among the produc-tion and maintenance employees neither of the competing labororganizations received a majority of the votes cast.A majority ofall those voting at the election have, nevertheless, indicated a desireto bargain collectively with the Company.On October 5, 1939, Steel Workers Organizing Committee, onbehalf of Lodge 2040, Amalgamated Association of Iron, Steel andTin Workers of North America, which received the greater numberof unchallenged votes in the election, submitted a request for a run-offelection.Pursuant to permission, International Molders Union, byits president, thereafter filed with the Board a letter in the natureof a brief, requesting that the run-off election be postponed untilJanuary 30, 1940.By letter dated October 30, 1939, Steel WorkersOrganizing Committee, acting through its Sub-Regional Director,informed the Board that it objected to a postponement.We haveconsidered the questions raised in the above letters of the competinglabor organizations.The request of International Molders Unionis hereby denied.In accordance with our established practice in cases of this kind '2.we shall direct a run-off election in which the production and mainte-nance employees will be given the opportunity to decide whether or.not they desire to be represented by Lodge 2040, Amalgamated Asso-ciation of Iron, Steel and Tin Workers of North America, affiliatedwith the Steel Workers Organizing Committee and the Congressof Industrial Organizations.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, it is hereby2 SeeMatter of Interlake Iron CorporationandAmalgamated Association of Iron, Steeland Tin Workers of North America, LocalNo.1657, 4 N.L. R. B. 55;Matterof CoosBayLumber CompanyandLumber and Sawmill Workers Union, Local No.2573, 16 N. L. R. B. 476. FLORENCE PIPE, FOUNDRY & MACHINE COMPANY417DIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Florence Pipe Foundry & Machine Co., Florence, New Jersey,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this SecondDirection of Election, under the direction and supervision of theRegional Director for the Fourth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among all productionand maintenance employees of Florence Pipe Foundry & MachineCo., who were eligible to vote in the election of September 27, 1939,excluding those who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Lodge2040, Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, affiliated with the Steel Workers Organizing Com-mittee and the Congress of Industrial Organizations, for the purposesof collective bargaining.AIR.WILLIAM M. LEISERSON,dissenting:For reasons stated in my dissenting opinion inMatter of CoosBay Lumber Company,'I would not order a run-off election.[SA1IE TITLE]AMENDMENT TO SECOND DIRECTION OF ELECTIONNovember 25, 1939On September 13, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of. Election in theabove-entitled case.On November 8, 1939, the Board issued a Sup-plemental Decision and Second Direction of Election directing thatan election by secret ballot be conducted as early as possible, but notlater than thirty (30) days from the date of the Second Direction ofElection, under the direction and supervision of the Regional Direc-tor for the Fourth Region.The Board hereby amends the SecondDirection of Election issued on November 8, 1939, by striking there-from the words "as early as possible, but not later than thirty (30)days from the date of this Second Direction of Election" and substi-tuting therefor the words "at such time as the Board may in thefuture direct."3Hatter ofCoosBay Lumber CompanyandLumber and Sawmill Workers Union, LocalA TO. 2573, 1.6 N. L. R. B. 476.17 N. L. R. B., No. 27a.